                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLYDE MCCOY II,                      )
                                     )
                   Plaintiff,        )                       4:18CV3137
                                     )
             v.                      )
                                     )
COLORADO SPRINGS HOUSING )                               MEMORANDUM
AUTHORITY, NADINE GARCIA, )                               AND ORDER
LISA PACHECCO, U.S.                  )
DEPARTMENT OF HOUSING &              )
URBAN DEVELOPMENT,                   )
NORTH PLATTE HOUSING                 )
AUTHORITY, and SHAWNA                )
CARPENTER, Individually And In )
Her Professional Capacity, Executive )
Director,                            )
                                     )
                   Defendants.       )


      After granting Plaintiff leave to proceed in forma pauperis, the court now
conducts an initial review of Plaintiff’s Complaint and its Supplement to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff’s Complaint (Filing No. 1) and Supplemental Complaint (Filing No.
17) allege that Plaintiff and his family “are persons with disabilities who suffer from
chronic health conditions expected to end in death.” Plaintiff complains that his
family’s housing assistance was illegally terminated, forcing them to be “left on the
streets homeless suffering numerous hospitalizations, denied access to in[-]home
health services, denial of safe clean sanitary housing and cooking facilities and
denied a [p]lace to store life[-]sustaining medications” and resulting in “the stillbirth
of plaintiff[’s] child in a public toilet.” (Filing No. 1 at CM/ECF p. 4.)
      Plaintiff also alleges that the Defendants—the Housing Authorities of
Colorado Springs, Colorado, and North Platte, Nebraska, their personnel, and the
United States Department of Housing and Urban Development (“HUD”)—retaliated
against Plaintiff and his family for their participation in “civil rights investigation
and enforcement” and because Plaintiff succeeded in obtaining a previous “fair
housing settlement” against Defendants. (Id.)

       As to the Colorado Springs Housing Authority, Plaintiff claims he repeatedly
appealed to the HUD Fair Housing and Equal Opportunity office to reinstate his
family’s housing assistance, but the Authority has “failed to protect” them. Plaintiff
asserts that Defendants are deliberately preventing him and his family from
participating in “housing programs for persons with disabilities . . . by putting false
and misleading information into the HUD EIV reporting system and instructing
other public housing agencies to deny the plaintiffs access to[]housing programs.”
(Id.)

      As to the North Platte Housing Authority, Plaintiff alleges that the Authority:

      • failed to provide “accessible” notices and communication despite being
aware that Plaintiff is vision-impaired through his request for accessible notices;

       • denied Plaintiff protections and rights afforded to other disabled housing
participants, such as “local preference” and “homeless preference/ranking”;

       • refused to allow Plaintiff and his children to appeal and have a hearing,
despite Plaintiff’s requests;

      • released confidential information to his wife’s employer regarding their
family, their participation in HUD, and disability and health information;

      • discriminated against Plaintiff on the basis of gender by “routinely
provid[ing] affordable housing to single mothers without subjecting them to

                                          2
additional investigation . . . or harassing their family members or the employers of
family members who are not on the housing application”; and

      • revoked an offer of housing and claimed Plaintiff owed money to HUD
once the Authority learned Plaintiff had been a witness in a separate fair-housing-
enforcement case.

      Plaintiff also alleges that HUD and the North Platte Housing Authority
refused to respond to Plaintiff’s faxes, phone calls, and emails requesting an “appeal
date.” (Filing No. 17 at CM/ECF pp. 1-2.)

       Plaintiff purports to bring suit under the Fair Housing Act, as amended, 42
U.S.C. § 3601, et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq., the
Americans With Disabilities Act, 42 U.S.C. § 12131, et seq., 42 U.S.C. § 1983, and
“HUD Regs HCV Program.” He requests $1.5 million dollars in damages and
“[r]einstatement of the illegally terminated Housing Choice Voucher.” (Id. at 5 &
Civil Cover Sheet.)

                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

                                           3
        “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).
                                 III. DISCUSSION

A. General Insufficiencies in Plaintiff’s Complaints

       1. Lack of Personal Jurisdiction Over Colorado Defendants

       Plaintiff’s first Complaint (Filing No. 1) names as Defendants the Colorado
Springs Housing Authority and two individuals who apparently work for the Housing
Authority in Colorado Springs, Colorado—Nadine Garcia and Lisa Pachecco (the
“Colorado Defendants”)1—and describes events that apparently occurred in Colorado.
This raises the question whether this court can exercise personal jurisdiction over
these nonresident defendants.


        A two-step analysis is used to determine whether a court can properly exercise
personal jurisdiction over a defendant. Northrup King v. Compania Productora
Semillas Algodoneras Selectas, 51 F.3d 1383, 1387 (8th Cir. 1995). First, the court
must consider whether personal jurisdiction can properly be exercised under the
state law of the forum state; more specifically, whether jurisdiction exists under the

       1
      Plaintiff also sues the Denver, Colorado, office of the United States
Department of Housing and Urban Development. Because “[a] suit against a federal
agency or against an officer of a federal agency in his or her official capacity
constitutes a suit against the United States,” Whaley v. United States, 82 F. Supp. 2d
1060, 1061 (D. Neb. 2000), I shall not consider this Defendant a “Colorado
Defendant” for purposes of this personal-jurisdiction discussion.
                                           4
state’s “long-arm statute.” Id. “Second, the court’s exercise of jurisdiction must be
consistent with the due process clause of the Fourteenth Amendment.” Id.
Nebraska’s long-arm statute, Neb. Rev. Stat. § 25-536, has been interpreted to
extend jurisdiction over nonresident defendants to the fullest degree allowed by the
Due Process Clause of the United States Constitution, Ameritas Inv. Corp. v.
McKinney, 694 N.W.2d 191, 199 (Neb. 2005). Thus, the court need only analyze
whether the court may exercise personal jurisdiction over the named Defendants
without violating the protections afforded by the Due Process Clause.

       “Due process allows a court to exercise personal jurisdiction over a
non-resident defendant only if doing so is consistent with traditional notions of fair
play and substantial justice.” Northrup King, 51 F.3d at 1387 (citing International
Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The plaintiff must demonstrate
that the non-resident defendant has had sufficient contacts with the forum state such
that the defendant “‘should reasonably anticipate being haled into court there.’” Id.
(citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 297 (1980)).

       Plaintiff’s initial Complaint (Filing No. 1) lacks any allegations suggesting
that any of the Colorado Defendants have any contact or connection to the State of
Nebraska. Plaintiff does not describe anything the Colorado Defendants have done
in the State of Nebraska that should have caused them to anticipate being sued here.
Accordingly, there is no proper basis apparent from the face of the Complaint, as
currently drafted, for exercising personal jurisdiction over Defendants Colorado
Springs Housing Authority, Nadine Garcia, and Lisa Pachecco.


       However, I will grant Plaintiff leave to amend his Complaint to include
truthful factual allegations, if any, which establish that Defendants Colorado Springs
Housing Authority, Nadine Garcia, and Lisa Pachecco have sufficient contacts with
the State of Nebraska such that this court can exercise personal jurisdiction over
them. If Plaintiff fails to do so, all claims against these Colorado Defendants will be
dismissed. See Sanders v. United States, 760 F.2d 869, 872 (8th Cir. 1985) (when an
IFP applicant’s complaint does not include any allegations supporting personal

                                          5
jurisdiction, the court may properly conclude, sua sponte, that the action should be
summarily dismissed); Banks v. New York Police Dep’t, No. 4:15CV3012, 2015 WL
1470475, at *2 (D. Neb. Mar. 31, 2015) (on initial review of pro se case, “the Court
finds that there is no proper basis apparent from the face of the complaint for
exercising personal jurisdiction over any of these defendants in the District of
Nebraska, and this action should be dismissed as to them for that reason”); Master v.
Epps, No. 1:14-CV-129, 2014 WL 6626439, at *1 (D.N.D. Nov. 21, 2014) (“courts
in the Eighth, Ninth and Tenth Circuits have recognized that complaints may be
dismissed on initial review when there is an obvious lack of personal jurisdiction”)
(collecting cases).


      2. Defendants’ Personal Involvement

      The captions of Plaintiff’s Complaint (Filing No. 1) and Supplemental
Complaint (Filing No. 17) include three individual Defendants—Nadine Garcia,
Lisa Pachecco, and Shawna Carpenter. In the body of the Complaints, only
Defendant Carpenter is alleged to have engaged in any misconduct (“the Executive
Director of North Platte Housing Authority . . . has refused to respond or grant my
hearing” (Filing No. 17 at CM/ECF p. 2)). The other two individual Defendants are
never mentioned in the body of the Complaints.

       “A complaint that only lists a defendant’s name in the caption without
alleging that the defendant was personally involved in the alleged misconduct fails
to state a claim against that defendant.” Banks, 2015 WL 1470475, at *2; see also
Krych v. Hvass, 83 Fed. Appx. 854, 855 (8th Cir. 2003) (unpublished) (citing Potter
v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (holding that court properly dismissed
pro se complaint where complaint did not allege that defendant committed specific
act and complaint was silent as to defendant except for his name appearing in
caption)).

      Plaintiff will be given leave to file an Amended Complaint to allege specific
and detailed facts describing the individual Defendants’ personal involvement in the

                                         6
alleged misconduct, in the absence of which Plaintiff’s claims against these
Defendants will be dismissed for failure to state a claim.

B. Fair Housing Act

      Plaintiff purports to bring claims under the Fair Housing Act (“FHA”), as
amended, 42 U.S.C. § 3601, et seq. Liberally construed, Plaintiff’s Complaints
suggest retaliation and disparate-treatment claims under the FHA.

      1. Retaliation

       Section 3617 of Title 42 of the United States Code provides a civil remedy
and “prohibits retaliation against any person on account of his having exercised or
enjoyed a right granted or protected by the FHA.” Gallagher v. Magner, 619 F.3d
823, 838 (8th Cir. 2010). This statute makes it “unlawful to coerce, intimidate,
threaten, or interfere with any person in the exercise or enjoyment of, or on account
of his having exercised or enjoyed . . . , any right granted or protected by section
3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617. Unlawful conduct under
this section includes “[r]etaliating against any person because that person has made
a complaint, testified, assisted, or participated in any manner in a proceeding under
the Fair Housing Act.” 24 C.F.R. § 100.400(c)(5).

       “To state a claim for retaliation under the FHA, Plaintiff must show: (1) [he]
engaged in a protected activity; (2) Defendant was aware of the activity; (3)
Defendant took adverse action against [the plaintiff]; and (4) there is a causal link
between the adverse action and the protected activity.” United States v. Edmunds,
No. 15-CV-2705, 2016 WL 7670605, at *4 (D. Minn. Dec. 6, 2016), report and
recommendation adopted, No. CV 15-2705, 2017 WL 102964 (D. Minn. Jan. 10,
2017).

      Plaintiff alleges that the North Platte Housing Authority revoked an offer of
housing and claimed Plaintiff owed money to HUD once the Authority learned

                                         7
Plaintiff had been a witness in a separate fair-housing-enforcement case. He also
alleges that the Colorado Housing Authority and HUD retaliated against Plaintiff
and his family for their participation in “civil rights investigation and enforcement”
and because Plaintiff succeeded in obtaining a previous “fair housing settlement”
against Defendants.

        These allegations, taken as true, assert that Plaintiff engaged in protected
activity by serving as a witness and assisting in obtaining a settlement in a separate
fair-housing case; that Defendants were aware of this protected activity; and that
after the North Platte Housing Authority learned of Plaintiff’s protected activity, the
Authority revoked an offer of housing that had been extended to Plaintiff and falsely
claimed Plaintiff owed money to HUD. This is enough to state a plausible claim of
retaliation under the FHA. See, e.g., Neudecker v. Boisclair Corp., 351 F.3d 361,
363 (8th Cir. 2003) (plaintiff’s assertion that landlord threatened to evict him as
reprisal for his complaint that tenants were engaging in disability harassment was
sufficient to allege retaliation claim under FHA).

       2. Disparate Treatment

       The FHA forbids discrimination “in the sale or rental, or to otherwise make
unavailable or deny, a dwelling to any buyer or renter” and “against any person in
the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision
of services or facilities in connection with such dwelling” “because of a handicap2
of” the prospective buyer or renter, a person residing in or intending to reside in the
dwelling, or any person associated with the buyer or renter. 42 U.S.C. § 3604(f)(1)
& (f)(2).



       2
        “Handicap” for purposes of the FHA means “(1) a physical or mental
impairment which substantially limits one or more of such person’s major life
activities, (2) a record of having such an impairment, or (3) being regarded as having
such an impairment.” 42 U.S.C. § 3602(h).
                                           8
       “Disparate-treatment claims under the FHA are tested under the same
framework as Title VII disparate-treatment claims.” Gallagher, 619 F.3d at 831
(citing Ring v. First Interstate Mortgage, Inc., 984 F.2d 924, 926 (8th Cir. 1993)
(applying the three-stage Title VII analysis to a FHA disparate treatment claim)).
“Proof of discriminatory purpose is crucial for a disparate treatment claim,” with a
plaintiff being required to “produce either (a) direct evidence of discriminatory
intent or (b) indirect evidence creating an inference of discriminatory intent under
the McDonnell Douglas3 burden-shifting framework.”4 Id.

       Plaintiff’s Complaints allege that he and his family “are persons with
disabilities who suffer from chronic health conditions expected to end in death”; the
Defendants illegally terminated and refused to reinstate his and his family’s housing
assistance; and the Colorado Housing Authority deliberately prevented him and his
family from participating in “housing programs for persons with disabilities . . . by
putting false and misleading information into the HUD EIV reporting system and



      3
          McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
      4
        If the burden-shifting framework is applied, Plaintiff must make a prima
facie showing of discrimination by a preponderance of the evidence. See McLain v.
Andersen Corp., 567 F.3d 956, 967 (8th Cir. 2009) (setting forth burden-shifting
analysis for disability-discrimination claim).

      To establish a prima facie case under § 3604(f), [Plaintiff] must show
      that she was denied housing or not offered the same terms, conditions
      or privileges of rental under circumstances that give rise to a
      reasonable inference of unlawful discrimination. If [Plaintiff] sets forth
      a prima facie case, the burden shifts to Defendants to articulate a
      legitimate, nondiscriminatory reason for their actions. The burden then
      shifts back to [Plaintiff] to demonstrate that Defendants’ justification
      is pretextual.

Groteboer v. Eyota Econ. Dev. Auth., 724 F. Supp. 2d 1018, 1023 (D. Minn. 2010)
(internal citations omitted).
                                          9
instructing other public housing agencies to deny the plaintiffs access to[]housing
programs.”

       While Plaintiff clearly alleges that he and his family’s housing assistance was
terminated in retaliation for their involvement in a separate housing-assistance case
that resulted in a judgment against the government, Plaintiff does not allege that the
reason for the termination of his housing assistance was his or a family member’s
“handicap.” Plaintiff alleges that he and one of his family members are disabled, but
he never asserts that he was denied housing or not offered the same terms,
conditions, or privileges of rental because of those disabilities. Further, it is unclear
what type of “false and misleading” information was entered into the “HUD EIV”
system, whether any of the named defendants participated in the entry of such
information, and how the entry of this information prevented Plaintiff and his family
from participating in “housing programs for persons with disabilities.” (Filing No.
1 at CM/ECF p. 4.)

      Plaintiff will be given leave to file an Amended Complaint to allege specific
and detailed facts stating a disparate-treatment claim under the FHA, in the absence
of which such claim will be dismissed for failure to state a claim.

C. Americans With Disabilities Act & Rehabilitation Act

       Plaintiff makes conclusory allegations that Defendants violated the Americans
with Disabilities Act (“ADA”) and the Rehabilitation Act. Title II of the ADA
provides that “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any
such entity.” 42 U.S.C. § 12132. The term “public entity” is defined in part as “any
State or local government” or “any department, agency, special purpose district, or
other instrumentality of a State or States or local government.” 42 U.S.C. §
12131(1).


                                           10
       To state a prima facie claim under Title II of the ADA, Plaintiff must show
“1) he is a person with a disability5 as defined by statute; 2) he is otherwise qualified
for the benefit in question; and 3) he was excluded from the benefit due to
discrimination based upon disability.” Clayborne v. City of Lincoln, No. 8:17CV481,
2018 WL 4915838, at *4 (D. Neb. Oct. 9, 2018) (citing Randolph v. Rodgers, 170
F.3d 850, 858 (8th Cir. 1999)). The elements of a claim under the Rehabilitation Act
are the same, with the additional requirement that the plaintiff show that the program
or activity from which he is excluded receives federal financial assistance.
Randolph, 170 F.3d at 858.

       Plaintiff does not allege that he is qualified for the housing at issue, that he
was excluded from such housing because of his or a family member’s disability, and
that the housing assistance to which he refers is indeed Section 8 housing that
receives federal financial assistance. In short, Plaintiff has not plead factual content
that would allow the court to draw the reasonable inference that he was subject to
disability discrimination under the ADA and Rehabilitation Act. See Iqbal, 556 U.S.
at 678 (explaining that “labels and conclusions,” “formulaic recitation of the
elements of a cause of action,” and “naked assertions devoid of further factual
enhancement” are insufficient to plead a viable claim for relief).



       5
       The ADA defines “disability” as “a physical or mental impairment that
substantially limits one or more major life activities of such individual”; “a record
of such an impairment”; or “being regarded as having such an impairment.” 42
U.S.C. § 12102(1). A physical impairment is “[a]ny physiological disorder or
condition, cosmetic disfigurement, or anatomical loss affecting one or more body
systems, such as neurological, musculoskeletal, special sense organs, respiratory
(including speech organs), cardiovascular, reproductive, digestive, genitourinary,
immune, circulatory, hemic, lymphatic, skin, and endocrine.” 29 C.F.R. §
1630.2(h)(1). “[M]ajor life activities include, but are not limited to, caring for
oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,
standing, lifting, bending, speaking, breathing, learning, reading, concentrating,
thinking, communicating, and working,” as well as operations of major bodily
functions. See 42 U.S.C. § 12102(2).
                                           11
        Plaintiff will be granted leave to file an Amended Complaint that sets forth
ADA and Rehabilitation Act claims upon which relief may be granted. Plaintiff
should note that Defendants cannot be sued in their individual capacities under Title
II of the ADA or under section 504 of the Rehabilitation Act. Dinkins v. Corr. Med.
Servs., 743 F.3d 633, 634 (8th Cir. 2014); 42 U.S.C. § 12132 (Title II provides
disabled individuals redress for discrimination by a “public entity”); 42 U.S.C. §
12131(1) (“pubic entity” does not include individuals).

D. Section 1983 (Procedural Due Process/Equal Protection)

      While Section 1983 does not itself create any substantive rights, it grants an
avenue of relief to a plaintiff who has been deprived of an existing constitutional or
federal statutory right by a person acting under color of state law. Here, Plaintiff
appears to be alleging that he was denied procedural due process and equal
protection when his family’s housing benefits were terminated.

       1. Procedural Due Process

       The Fourteenth Amendment provides that “[n]o State shall . . . deprive any
person of life, liberty, or property, without due process of law.” U.S. Const. amend.
XIV, § 1. In order to state a procedural-due-process claim, a plaintiff must allege
that (1) he suffered a deprivation of a constitutionally protected interest in life,
liberty, or property, and (2) such deprivation occurred without due process of law.
See Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “In procedural due process
claims, the deprivation by state action of a constitutionally protected interest in ‘life,
liberty, or property’ is not in itself unconstitutional; what is unconstitutional is the
deprivation of such an interest without due process of law.” Zinermon v. Burch, 494
U.S. 113, 125 (1990) (italics omitted).

       The Supreme Court has held that welfare benefits “are a matter of statutory
entitlement for persons qualified to receive them. Their termination involves state
action that adjudicates important rights.” Goldberg v. Kelly, 397 U.S. 254, 261-62

                                           12
(1970). The Goldberg court established due process requirements for termination of
public assistance, and this standard has been applied to Section 8 programs. Hunter
v. Underwood, 362 F.3d 468, 477 (8th Cir. 2004) (“Section 1983 is the proper
means by which a public housing tenant may challenge the action of a state public
housing agency that violates the United States Housing Act.”; § 1983 claim asserting
that Des Moines Housing Authority and its agents deprived plaintiff of rights under
Due Process Clause and federal Housing Act regulations by attempting to terminate
her public-housing lease without giving appropriate notice); Jackson v. Des Moines
Mun. Hous. Agency, No. 4:07-CV-00438, 2008 WL 10707693, at *3 (S.D. Iowa
June 4, 2008) (citing Goldberg, 397 U.S. at 261) (annulling termination of Section
8 housing subsidy for violation of procedural due process and holding that “[t]he
Due Process Clause of the Fourteenth Amendment to the United States Constitution
prohibits termination of public assistance benefits without a prior evidentiary
hearing”) (collecting cases).

        “The fundamental requisite of due process of law is the opportunity to be
heard. The hearing must be at a meaningful time and in a meaningful manner.”
Goldberg, 397 U.S. at 267 (internal quotation marks and citations omitted). In the
context of discontinuation of public-assistance payments to a welfare recipient,
procedural due process requires “timely and adequate notice detailing the reasons
for a proposed termination, and an effective opportunity to defend by confronting
any adverse witnesses and by presenting his own arguments and evidence orally.”
Id. at 267-68.

        Here, Plaintiff alleges that his housing assistance was “illegally terminated”
and that he has “repeatedly appealed” to the “HUD Fair Housing and Equal
Opportunity office” and “HUD has failed to protect” him and his family. (Filing No.
1 at CM/ECF p. 4.) Plaintiff also asserts that the North Platte Housing Authority
failed to provide “accessible notices and communication,” an appeal, and a hearing,
despite Plaintiff’s weekly requests by fax, phone, and email. (Filing No. 17 at
CM/ECF p. 1.)


                                         13
       Plaintiff’s allegations are limited to the lack of due process afforded to him
after his housing assistance was terminated—that is, Plaintiff asserts that the lack
of “postdeprivation” procedures available to him violated his due-process rights. As
currently drafted, Plaintiff’s Complaints do not allege that the lack of
“predeprivation” procedures violated his due-process rights, such as allegations that
he did not receive notice detailing the proposed termination of his housing benefits
and the reasons supporting the termination, or that he did not receive an effective
opportunity to present a defense before the termination of his housing benefits by
confronting adverse witnesses and presenting his own arguments and evidence
orally in a hearing. Goldberg, 397 U.S. at 267-68.

      Plaintiff will be given leave to file an Amended Complaint to clarify the
nature of his procedural-due-process claim.

      2. Equal Protection

       Plaintiff’s Supplemental Complaint alleges that the North Platte Housing
Authority denied Plaintiff protections and rights afforded to other disabled housing
participants, such as “local preference” and “homeless preference/ranking,” and
“routinely provid[ed] affordable housing to single mothers without subjecting them
to additional investigation . . . or harassing their family members or the employers
of family members who are not on the housing application.” (Filing No. 17 at
CM/ECF p. 2.)

       Liberally construed, Plaintiff’s Supplemental Complaint implies a “class-of-
one” equal-protection claim where a plaintiff does “‘not allege membership in a
class or group,’” Robbins v. Becker, 794 F.3d 988, 995 (8th Cir. 2015) (quoting Vill.
of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)), but instead
“alleges that a defendant intentionally treated [him] differently from others who are
similarly situated and that no rational basis existed for the difference in treatment.”
Mathers v. Wright, 636 F.3d 396, 399 (8th Cir. 2011); see also Gallagher v. Magner,
619 F.3d 823, 839 (8th Cir. 2010) (same). “To be similarly situated for purposes of

                                          14
a class-of-one equal-protection claim, the persons alleged to have been treated more
favorably must be identical or directly comparable to the plaintiff in all material
respects.” Robbins, 794 F.3d at 996 (internal quotation and citation omitted).

       Plaintiff alleges that the North Platte Housing Authority treated him
differently from “other disabled housing participants” and “single mothers.”
However, Plaintiff has failed to allege any facts relevant to how these groups are
similarly situated to him. In the absence of such allegations, Plaintiff fails to state
an equal-protection claim. See Hill v. Grp. Three Hous. Dev. Corp., 799 F.2d 385,
394 (8th Cir. 1986) (affirming dismissal of equal-protection claim when plaintiffs
failed to allege that Section 8 housing applicants were similarly situated to
applicants for conventional public housing); see also Robbins, 794 F.3d at 996 (it
was “not enough” to state class-of-one equal-protection claim when plaintiffs failed
to allege facts, with supporting details, showing they were similarly situated to
comparators).

       Plaintiff will be granted leave to file an Amended Complaint which alleges
a plausible claim to relief under the Equal Protection Clause.

E. HUD Regulations/HCV Program

       Plaintiff’s Complaints reference the “HCV Program” and request
“[r]einstatement of the illegally terminated Housing Choice Voucher,” and the Civil
Cover Sheet filed with Plaintiff’s initial Complaint lists as a cause of action “HUD
REGS HCV PROGRAM.” (Filing No. 1 at CM/ECF p. 7.) The court assumes
Plaintiff is referencing the program described in Title 24, Part 982, of the Code of
Federal Regulations entitled “Section 8 Tenant-Based Assistance: Housing Choice
Voucher Program.” These regulations describe the program as federally financed,
locally administered public housing assistance under Title II, Section 8, of the
Housing and Community Development Act of 1974, Pub. L. No. 93-383, 88 Stat.
633 (codified at 42 U.S.C. § 1437f).


                                          15
       This claim must be dismissed because “Congress did not intend to create
enforceable rights for individual applicants nor to allow private enforcement of the
Section 8 program. Thus . . . plaintiffs have no implied private right of action under
Section 8.” Hill, 799 F.2d at 394; see also Cain v. Aradhyula, No. 4:15-CV-1504,
2015 WL 5829819, at *2 (E.D. Mo. Oct. 6, 2015) (“there is no implied right of
action under Section 8”) (collecting cases); Jackson v. Metro. Council HRA Mgmt.
Ass’n, No. CIV. 10-2370, 2012 WL 4470439, at *11 (D. Minn. May 17, 2012),
report and recommendation adopted, No. CIV. 10-2370, 2012 WL 4470438 (D.
Minn. Sept. 27, 2012), aff’d, 508 F. App’x 586 (8th Cir. 2013) (there is no private
right of action under Section 8).

                       IV. MISCELLANEOUS MOTION

        Leila McCoy, who was originally named as a Plaintiff in this action, has filed
a Motion to be Kept on Case as Plaintiff (Filing No. 9). In this court’s October 30,
2018, order (Filing No. 8), Leila McCoy and Corey Robinson were removed as
Plaintiffs in this action because Clyde McCoy II—who filed and signed the
Complaint and has been granted leave to proceed in forma pauperis—may not
represent other Plaintiffs in federal litigation, and he may not sign documents on
their behalf. Petties v. Stony Ridge Apartments, No. 4:15CV3118, 2016 WL 697093,
at *2 (D. Neb. Feb. 19, 2016) (it is improper for non-lawyer to sign papers in place
of, or to otherwise represent, parties other than themselves) (citing 5A C. Wright &
A. Miller, Federal Practice and Procedure § 1333, at 513 & n.15 (2004)). The court
directed that if Leila McCoy and Corey Robinson seek relief, they must file such a
request themselves or through an attorney. (Filing No. 8 at CM/ECF p. 2 n.1.) For
these same reasons, Leila McCoy’s Motion to be Kept on Case as Plaintiff (Filing
No. 9) will be denied.

                                V. CONCLUSION

       Plaintiff’s Complaints fail to allege facts establishing this court’s personal
jurisdiction over the Colorado Defendants and describing the individual Defendants’

                                         16
personal involvement in the alleged misconduct. Plaintiff’s Complaints set forth a
plausible claim of retaliation under the Fair Housing Act, as amended. Plaintiff’s
“HUD Regulations/HCV Program” claim will be dismissed for failure to state a
claim upon which relief can be granted. Plaintiff’s remaining allegations fail to state
a claim upon which relief can be granted. On the court’s own motion, however,
Plaintiff will be allowed to file an Amended Complaint to correct the various
pleading deficiencies noted above. Accordingly,

      IT IS ORDERED:

       1. Plaintiff is granted leave to file an Amended Complaint in the following
particulars:

      a.     alleging specific, detailed, and truthful facts, if any, which establish
             that Defendants Colorado Springs Housing Authority, Nadine Garcia,
             and Lisa Pachecco have sufficient contacts with the State of Nebraska
             such that this court can exercise personal jurisdiction over them.

      b.     alleging specific, detailed, and truthful facts describing the individual
             Defendants’ personal involvement in the alleged misconduct.

      c.     alleging a plausible claim of disparate treatment under the Fair
             Housing Act, as amended.

      d.     alleging a plausible claim under the Americans With Disabilities Act
             and the Rehabilitation Act.

      e.     clarifying the nature of Plaintiff’s procedural-due-process claim.

      f.     alleging a plausible equal-protection claim.



                                          17
       2.     Plaintiff shall file an Amended Complaint that states a claim upon
which relief may be granted on or before March 6, 2019. Failure to file an Amended
Complaint within the time specified by the court will result in the court dismissing
this case without further notice to Plaintiff.

      3.    The court will conduct further review of Plaintiff’s Amended
Complaint to determine whether summary dismissal is appropriate under 28 U.S.C.
§§ 1915.

       4.    Plaintiff has set forth a plausible claim of retaliation under the Fair
Housing Act, as amended, and such claim shall go forward after the court reviews
Plaintiff’s Amended Complaint.

       5.      Plaintiff’s “HUD Regulations/HCV Program” claim is dismissed for
failure to state a claim upon which relief can be granted because there is no implied
private right of action under Title II, Section 8, of the Housing and Community
Development Act of 1974, Pub. L. No. 93-383, 88 Stat. 633. Plaintiff shall not
include such a claim in his Amended Complaint.

       6.    Leila McCoy’s Motion to be Kept on Case as Plaintiff (Filing No. 9)
is denied.

     7.    The Clerk of the Court is directed to set the following pro se case
management deadline: March 6, 2019: check for amended complaint.

      DATED this 5th day of February, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge



                                         18
